Title: Wagner’s Notes on Neutral Trade with Belligerents, [ca. 11 November] 1805
From: 
To: 


          
            [ca. 11 November 1805]
            10 April 1805.
          
          By 45 Geo. 3. C. 34. The King & Council are authorized to grant licences to British Subjects to import in neutral vessels for their own or neutral account, the productions of American colonies belonging to any European power, which productions are allowed to be used or consumed in G. Britain. No greater duties are to be paid than would be payable if they were imported in a British Ship. Foreign sugar and coffee thus imported cannot be consumed in G. Britain. The license is to be granted to such persons only as may have exported, or who give security to export, to the Possessions in America of the Same European power goods & commodities bearing such a proportion of value to the imports as the King and Council may direct.
          The Act is limited to the war & six months after a peace.
          An Act was passed 27 June 1805 to consolidate and extend the provisions respecting the free ports in the W Indies.
          Wool, cotton, indigo, cochineal, drugs, cocoa dyewoods, hides, furs tallow tortoise shell mahogany & other woods of the hard kind, horses and cattle, the production of the British plantations or of countries on the continent of America belonging to European Powers and coin, bullion & precious stones, may be imported into certain ports in Jamaica, Grenada, Dominica, Antigua, Trinidad, Tobago, Tortola, New Providence Crooked Island, St. Vincents & Bermuda—in small vessels belonging to & navigated by inhabitants of the plantations or such countries in America.
          
            2. Tobacco, of any Island or country in America, belonging to an Europe an Power, may be imported into those free ports in such vessels, and reexported to Great Britain on the same terms as Tobacco, the growth of British colonies or of the US.
            3. Sugar & Coffee may be carried to the Bahamas in similar foreign vessels & reexported without paying any duty; but if carried to G. Britain they are to pay foreign duties.
            4. Rum, negroes and goods legally imported into the free ports except certain naval stores may be exported in British vessels to the British colonies and plantations and to the colonies on the Continent of America in their respective vessels.
            5. Provision is made for the exportation in British vessels from the free ports to the other British American colonies of the goods imported from the foreign colonies in America.
          
          Instructions to the Admiralty & to British Cruisers 29 June 1805.
          In consideration of the present state of commerce, British subjects may trade without licence, directly or circuitously in neutral vessels between the ports of G. Britain and those of her enemies, in Europe, not being blockaded—by exporting all kinds of British manufactures (except naval & military stores) as well as an enumerated variety of other goods; and by importing from the enemy goods contained in another list.
          3 Augt. 1805
          The Privy Council determined not to allow the trade with hostile American colonies, except through the free ports in the West Indies according to the act of June 27. 1805; and except as to the trade to and from the River Plate and the Western part of S. America.
          As a misapprehension had taken place, vessels cleared from such colonies before the 1st. Novr. Were not to be molested.
        